Title: To Benjamin Franklin from Richard Bache, 31 January 1778
From: Bache, Richard
To: Franklin, Benjamin


  Dear and Honored Sir
Manheim 10 Miles wide of Lancaster January 31, 1778
I am almost ashamed to acknowledge to you, and yet it is the truth, that upwards of three Months have elapsed since I have done Myself this pleasure, but when you consider the unsetled situation we have been in, and know that it has been such as to deprive me of hearing of opportunities of writing to you, I trust you will forgive me. Four Months passed without our receiving a Line from you, but this, your Letter of 17th. October accounts for. It came to hand about ten days ago, and about ten days before that we received one from you of the 19 July. I acquainted you before, how soon after Sally’s lying in, (when she made up our loss, by producing a fine Girl,) we were obliged to quit the City; our first move was to Mr. Duffields, the fifth day after she was brought to bed, but fortunately she caught no cold; we staid there ten days, thence we moved to a place near Trenton, where we staid ’till the latter end of last Month, when our Army going into Winter Quarters, we thought our situation there not very eligible; my friend Morris, who had moved his family hither in September, took a house for me here, and we think ourselves tolerably comfortably settled, and out of the way of danger for this winter at least; I esteem myself fortunate that we moved from Goshen when we did, for had Sally lain in there, she could not possibly have got out of the Enemy’s way, the child being born the day before the Battle of Brandywine, which was the 11th September. In one of my last Letters to you, I mentioned my having disposed of your printing office to the Government of Virginia, and that the price of it was left for you to fix, as I knew not the value of it; I sent a duplicate of that Letter, one or the other I hope has reached you, for I wish to hear from you on that head; it was fortunate the Types were disposed of, as I should not have been able to have got them out of Town. We were oblig’d to leave most of the furniture behind, taking with us nothing more than what we thought absolutely necessary for our comfort, such as beds, Cloaths, house linnen &c. Your library remains where I sent it last Winter, viz: near Bethlehem.
We are happy to hear that Ben likes his School and that he improves fast. We esteem it a happy circumstance his going with you, for as things have turned out, had he remained here, he would have lost a deal of precious time, which is now usefully, I hope, employed. It gives us pleasure to hear also that Temple has made such proficiency in the french language. We should like to hear from him, if he is not too busy. I had a Letter from his father about a week ago; he has been lately removed to East Windsor in Connecticut, in consequence of an application I made to Congress, where he is much more comfortably situated than where he was before. He complains that his health is much injured by close confinement, and wishes I would interest myself in obtaining his exchange, or if that can’t be obtained, that he may be suffered to reside with me on his parole, or to go into Newyork on his parole. I intend to try, with the assistance of my Friend Morris, what can be done. Mrs. F’s death you doubtless have heard of, she, poor woman, died broken hearted. I think however, when I consider her delicate feelings, that she has a happy release. I have not been in the way of geting the newspapers lately, nor indeed ’till within these few weeks, have they been published regularly in our State; Hall & Sellers now publish once a Week at York Town, Dunlap at Lancaster. I shall endeavour to send you their papers regularly, now I am more in the way of geting them. I am obliged to you for the English papers you sent me, with yours of 19 July, as well as for the Engraver and potter’s performances; the latter is reckoned the best likeness of you. They are the only ornaments we have in our parlor at Manheim; the Engraver seems to have paid more attention to the fur-cap than to the Lines of your face. However, we are pleased that you remain in fashion. Your Letter of the Octr. 7, which came by one of the packets, enclosed an inquiry after one Cook of Maryland, and a Letter for [one?] Captain Minnig with a request that if he could be found, an answer from him might be returned. I know Minig very well, he is a man in opulent circumstances, and now lives near Bristol, Bucks County. I shall take the first good opportunity to have the Letter put into his hands, and if possible, an answer obtained from him. As to what relates to Cook I have put an advertisement in the papers, and if upon other inquiry I hear any thing of him shall communicate it. The President of Congress forwarded to me your last Letter, at the same time acquainted me that Congress had received a packet by the same conveyance directed for them, containing nothing but blank paper, and beged I would communicate any public intelligence that your Letter might contain to them; I was sorry you had not put it in my power to do this, but I am still sorryer that they should meet with such a disapointment by having your dispatches stolen; which I suppose has been the effect of bribery on the other side the water; tho’ I have since heard that the Captain of the packet is under confinement, from which I suppose some suspicion lies at his door. The English play all the game, and more than the fair game with us. I can’t help thinking but that Lord Stormont has been the promoter of the theft. Your Letter for my Aunt I forwarded to her. She is with her friends in New England; they sent a Carriage for her, not many days before we were obliged to leave Town. I heard from her not long ago. She was well and happy. Sally and Will join me in Love and Duty; the little Stranger sends Ben and you a kiss apiece. I am Dear Sir Your Affectionate Son &c.
Rich: Bache
Doctor Franklin
 
Notation: R. Bache, 31. Jany 1778.
